Sanders, J.
(dissenting) — The dispositive issue is whether the legislature’s amendment to RCW 41.56, which places employment at the district courts under the control of an executive agency—the Public Employment Relations Commission (PERC)—violates the separation of powers doctrine.
Washington Constitution article IV section 1, exclusively vests the “judicial power” of the state in the courts, which is also to say the judicial power is not to be constitutionally shared with the legislature or executive. Such is an expression of the separation of powers doctrine to which we have long adhered. Carrick v. Locke, 125 Wn.2d 129, 134, 882 P.2d 173 (1994). The doctrine acknowledges three separate branches of government, each of which has individual integrity so as to guarantee the totality of governing power is not concentrated in singular hands. Id. at 134-35. The ultimate purpose to be advanced by this form of divided government is protection of individual liberty. Zylstra v. Piva, 85 Wn.2d 743, 752-53, 539 P.2d 823 (1975) (Utter, J., *674concurring) (citing Baron de Montesquieu, Spirit of the Laws (1748) and The Federalist No. 51, at 320-22 (James Madison) (New Am. Library ed. 1961)). See also Island County v. State, 135 Wn.2d 141, 163-64, 955 P.2d 377 (1998) (Sanders, J., concurring).
The separation of powers doctrine is thus violated when “the activity of one branch threatens the independence or integrity or invades the prerogatives of another.” Carrick, 125 Wn.2d at 135 (quoting Zylstra, 85 Wn.2d at 750). Therefore the question today is whether the legislature has threatened the institutional integrity of the judiciary by placing control of district court personnel directly under the executive. The learned trial judge in this case saw such was indeed the specter. See Clerk’s Papers at 299 (Judge Richard Miller’s Mem. Decision (Dec. 9, 1996)) (“Clearly, working conditions, hiring and firing and other related matters, are encompassed in the inherent power of the Courts to administer their own affairs and any attempt by the legislature to circumvent that authority invokes the separation of powers doctrine and is null and void.”).
Our prior rulings enlighten the analysis. In Zylstra we considered whether RCW 41.56, the same statute today in point, applied to juvenile court employees. We addressed the constitutional concerns of separation of powers, noting the judiciary must maintain its ability “to keep its own house in order,” Zylstra, 85 Wn.2d at 748, and held RCW 41.56 applies to court employees only as to wages, not to all other matters including hiring and firing. Zylstra, 85 Wn.2d 743. We expressly held:
In conclusion, we accordingly find that those portions of the collective bargaining agreement here involved which are wage related are permissible, and those portions relating to other than wages and direct wage-related benefits are ultra vires and void.
*675Zylstra, 85 Wn.2d at 750.4 While Zylstra addressed the juvenile courts, and not the district courts as does this case, such is an insufficient ground upon which to erase the clear line drawn in Zylstra. Yet the majority would do just that.
Also instructive is Washington State Bar Ass’n v. State, 125 Wn.2d 901, 890 P.2d 1047 (1995). There the legislature amended RCW 41.56.020, the same statute at issue today, to apply to members of the bar. We invalidated the amendment because the judiciary, not the legislature, controls the bar, noting, “ ‘The importance of the case before us is that it deals directly with one of the cardinal and fundamental principles of the American constitutional system, both state and federal: the separation of powers doctrine.’ ” Id. at 906 (quoting Washington State Motorcycle Dealers Ass’n v. State, 111 Wn.2d 667, 674-75, 763 P.2d 442 (1988)). We elaborated by reiterating the fundamental rule that
a legislative enactment may not impair this court’s functioning or encroach upon the power of the judiciary to administer its own affairs. The ultimate power to regulate court-related functions, including the administration of the Bar Association, belongs exclusively to this court[,]
concluding such unconstitutionally trenched upon that power reserved to the judiciary. Washington State Bar Ass’n, 125 Wn.2d at 908-09. Notwithstanding the lengths undertaken by the majority to distinguish this case, it cannot: if the legislature cannot constitutionally regulate employment decisions of the bar, it certainly cannot supplant same from the courts.
*676Yet another instructive precedent is Massie v. Brown, 9 Wn. App. 601, 513 P.2d 1039 (1973), aff’d, 84 Wn.2d 490, 527 P.2d 476 (1974). There the court held application of the civil service laws to court personnel violates the separate power reserved to the judiciary. In no uncertain terms the Court of Appeals held, “The placement in the [executive] commission of control of the incidence of employment of personnel directly connected with the operation of the municipal court is improper as an invasion of the independence of the judiciary. The doctrine of separation of powers applies.” Id. at 602.
These cases are not only persuasive but those decided by this court are precedent which must control today’s result unless overruled. See In re Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970) (“The doctrine [of stare decisis] requires a clear showing that an established rule is incorrect and harmful before it is abandoned.”).
Were we to disregard our precedent and start afresh, the question would still remain whether those amendments to RCW 41.56 which endow FERC, an inferior executive agency, with control over the administration of the district courts, threaten the separate institutional integrity of the judiciary. By operation of law these statutory amendments surely divest the judicial branch of government control over many important aspects of court personnel employment. That this directly challenges the judiciary’s constitutional prerogative to fulfill its mission cannot be gainsaid.
Nor are we discussing whether the judiciary must adhere to employment laws which pertain to health, safety, or minimum wage. Arguably such regulations do not divest the judiciary of that discretionary control over its own employees necessary to accomplish the judicial function. However, the statutory amendments at issue here are different in kind because they vest in the executive branch all important operative control over judicial employees.
These statutory amendments, as PERC construes them, are broad. For example one PERC decision announces that employees which serve “at the pleasure of the court” are not controlled by the court but rather by the city:
*677The term “court” .... must be construed in a broad sense that views the court as a division or department of the city which is its source of authority. Therefore the operative effect of employees serving “at the pleasure of the court” vests authority over all employment related matters with the city’s legislative body, the mayor and city council.
City of Centralia, PERC Dec. No. 3232 (June 22, 1989), reprinted in 9 Wash. Pub. Employment Relations Rep., at PD-3232-11 (July 1989). When the hiring and firing of at-will employees of the court are no longer under the court’s control, the means to accomplish the judicial end is removed from judicial hands and placed in the executive.
Such loss of control attendant to RCW 41.56 amendments has already manifested itself concretely in, for example, control over court employee hours. District courts have determined the need to remain open at night and on weekends to protect the constitutional right to arraignment within 48 hours of arrest. However RCW 41.56 deprives the judiciary the discretionary power to do just that, as the inability of the parties to reach a mutually agreeable settlement through collective bargaining has resulted in a deadlock where the courts cannot require the employees to work past 5:00 p.m. Br. of Amicus Curiae Washington State Dist. & Mun. Judges Ass’n. at 13. The result is that the Spokane County District Court must hold night court without the assistance of clerks. Id. This cripples the hand which must guide a truly independent judiciary.
As the amendments to RCW 41.56 divest district courts from employee management, and grant same to the executive, the act unconstitutionally invades that power constitutionally reserved to the judiciary by the people. We betray the constitution, and the public which ratified it, when we fail to enforce it.
After modification, further reconsideration denied December 23, 1998.

The legislature acknowledged this demarcation by explicitly enshrining the Zylstra holding in RCW 41.56.030(1) which provides:
“Public employer” means any officer, board, commission, council, or other person or body acting on behalf of any public body governed by this chapter, or any subdivision of such public body. For the purposes of this section, the public employer of district court or superior court employees for wage-related matters is the respective county legislative authority, or person or body acting on behalf of the legislative authority, and the public employer for nonwagerelated matters is the judge or judge’s designee of the respective district court or superior court.